Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7, 8, 10, 12 and 13 are pending.
Claims 1-5, 7 and 8 are rejected.
Claims 10, 12 and 13 are allowed.
Claims  6, 9, 11 and 14-27 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2021 has been entered.
 
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112
The rejection of claims 4, 5, 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Claim Rejections - 35 USC § 102
Applicant’s arguments, see paragraph 4 on page 7, filed August 18, 2021, with respect to the rejection of claims 1, 3, 7, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by William et al. (“A Method To Accomplish a 1,4-Addition Reaction of Bulky Nucleophiles to Enones and Subsequent Formation of Reactive Enolates”, Organic Letters, Vol. 3, No. 13, May 2001, pp. 2017-2020) have been fully considered and are persuasive.  The rejection of claims 1, 3, 7, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by William et al. (“A Method To Accomplish a 1,4-Addition Reaction of Bulky Nucleophiles to Enones and Subsequent Formation of Reactive Enolates”, Organic Letters, Vol. 3, No. 13, May 2001, pp. 2017-2020) has been withdrawn. 
The rejection of claims 4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekharan et al. (“Course of Aromatisation of 5-Alkyl/aryl-2-bromocyclohex-2-en-3-ol-1-ones to Corresponding 5-Alkyl/arylresorcinols”, Indian Journal of Chemistry, Vol 19B, December 1980, pp. 1052-1055) is withdrawn due to the amendment to R5 in claim 4 and the cancellation of claim 6, filed August 18, 2021.
The rejection of claims 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Saa et al. (“Palladium-Catalyzed Cross-Coupling Synthesis of Hindered Biaryls and Terpenyls.  Cocatalysis by Copper (I) Salts”, J. Org. Chem., 1993, Vol. 58, pp. 1963-
The rejection of claims 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (“Regioselective Aromatic Hydroxylation. An Oxidative Reaction of Arylcopper (I) and Lithium Diarylcopper (I) Ate Complexes”, J. Org. Chem. Vol. 47, No. 17, 1982, pp. 3350-3353) is withdrawn due to the amendment to claim 7, which deletes X is a cuprate and the cancellation of claim 9, filed August 18, 2021.

Allowable Subject Matter
The indicated allowability of claim 2 is withdrawn in view of the newly discovered reference(s) to Dialer et al. (US 2017/0008869 A1).  Rejections based on the newly cited reference(s) follow.
The indicated allowability of claims 5 and 8 is withdrawn in view of the newly discovered reference(s) to U.S. Patent No. 11,040,932 B2.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 defines the substituents R6, R7 and R8 with the same scope of claim 1.  Thus, claim 3, which depends from claim 1, does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luteyn et al. (“Cannabis XVIII* Isolation and synthesis of olivetol derivatives formed in .
Luteyn et al. disclose a compound having the following formula:

    PNG
    media_image1.png
    135
    198
    media_image1.png
    Greyscale
, wherein R is THP and M is a Cu.LiBr (see Table II on page 188).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (“Regioselective Aromatic Hydroxylation. An Oxidative Reaction of Arylcopper (I) and Lithium Diarylcopper (I) Ate Complexes”, J. Org. Chem. Vol. 47, No. 17, 1982, pp. 3350-3353) in view of Dialer et al. (US 2017/0008869 A1).
Lambert et al. disclose the following:

    PNG
    media_image2.png
    314
    371
    media_image2.png
    Greyscale
 (see Table 1 on page 3351).  

	However, Dialer et al. disclose that like methyl and MOM, THP, SEM and silane protecting groups are suitable oxygen protecting groups (see paragraph 0098).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the methyl and MOM groups in compounds 1-3 of Lambert et al. with a THP, SEM or a silane protecting group, since 
Dialer et al. disclose that like methyl and MOM, THP, SEM and silane protecting groups are also suitable oxygen protecting groups.  The skilled artisan would have been motivated to make the substitution in order to have provide additional options for suitable protective groups.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Luteyn et al. (“Cannabis XVIII* Isolation and synthesis of olivetol derivatives formed in the pyrolysis of cannabidiol”, Recueil, Journal of the Royal Netherlands Chemical Society, 97/7-8, July-August 1978, pages 187-90) in view of Dialer et al. (US 2017/0008869 A1).
Luteyn et al. disclose a compound having the following formula:

    PNG
    media_image1.png
    135
    198
    media_image1.png
    Greyscale
, wherein R is THP and M is a Cu.LiBr (see Table II on page 188).   THP is a protective group in the reaction (see column 2, paragraph 1 on page 188).  
However, Dialer et al. disclose that like THP acetyl is a suitable oxygen protecting group (see paragraph 0098).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the THP group in the compounds of Luteyn et al. with a acetyl group, since Dialer et al. disclose that like THP, acetyl is also a suitable oxygen protecting group.  The skilled artisan would have been motivated to make the substitution in order to have provide an additional option for a suitable protective group in the condensation reaction of Luteyn et al.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brossi et al. (US 3,919,322).
Brossi et al. disclose 
    PNG
    media_image3.png
    281
    273
    media_image3.png
    Greyscale
, wherein X is selected from Br and R is an alkyl group containing from 1 to 26 carbon atoms (see column 1, lines 25-38 and column 4, lines 13-49).  Thus, Brossi et al. clearly suggest the claimed compound when X is Br, R1 and R3 are H: and R5 is selected from propyl, butyl, pentyl, hexyl, septyl, octyl and nonyl or isomers thereof.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,040,932 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound disclosed in claim 1 of U.S. Patent No. 11,040,932 B2 reads upon the claimed compounds when Y is selected from bromide, a boronate group, a boronic acid group and pinacol boronate and R1 and R3 are selected from SEM, MOM, Me, TBS and hydrogen.

Allowable Subject Matter
Claims 10, 12 and 13 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kyrides (US 2,171,494) disclose alkyl resorcinols which possess inordinate bactericidal, germicidal as well as general disinfecting properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699